department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer ira x iray amount a amount amountc financial_institution a financial_institution financial_institution c dear this is in response to your request dated date supplemented by correspondence dated date and date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement _contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution of amount a from ira x she further represents that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the medical_condition of her husband for whom she was the primary caregiver and who had always managed their financial affairs taxpayer further represents that the amount distributed has not been used for any purpose at the time of the distribution on date and during the rollover period taxpayer was preoccupied with the care of her husband her husband required frequent doctor visits and constant attention at home taxpayer has provided documentation from her husband's attending physician attesting to his medical_condition additionally taxpayer had never been involved with the couple's financial affairs taxpayer's intent was to move the ira to a bank that was closer to her home on date taxpayer deposited amount a to her savings account with financial_institution b taxpayer represents that she believed the account was an ira on date taxpayer met with her financial adviser and on his advice withdrew amount b from her account at financial_institution b she deposited this amount into her savings account with financial_institution c on date taxpayer learned that the distribution from ira x had not been properly rolled over on date taxpayer transferred amount c to ira y on april15 taxpayer transferred amount b from her savings account at financial_institution c to ira y based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other eroperty is paid into an ira for the benefit of such individual not later than the h day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible retirement rlan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 or sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including documentation from her husband's attending physician are consistent with her assertion that her failure to accomplish a timely rollover was caused by a medical_condition of her husband and her duties as his primary caregiver taxpayer has provided documentation from her husband's attending physician attesting to his medical_condition therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x provided all the other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution the transfer of amount a to ira y will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 ne manager ans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
